UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
Y AHMII BALOGUN UHURU,                        )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )      Civil Action No. 09-0566 (RJL)
                                              )
UNITED STATES PAROLE                          )
COMMISSION, et al.,                           )
                                              )
                       Defendants.            )
--------------------------)

                                             ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is hereby

        ORDERED that defendants' motion for summary judgment [Dkt. #22] is GRANTED;

and it is

        FURTHER ORDERED that JUDGMENT shall be entered for defendants.

        This is a final appealable Order. See Fed. R. App. P. 4(a).

        SO ORDERED.